Citation Nr: 1234562	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-29 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1978 to February 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

In the September 2009 rating decision, the RO relied on VA treatment records from the Martinsburg VA Medical Center dated from September 2004 to August 2009.  In the June 2010 statement of the case, the decision review officer relied on VA treatment records from the Martinsburg VA Medical Center dated from September 2004 to January 2010.  However, a review of the claims file reveals the only VA treatment records of record from the Martinsburg VA Medical Center are dated from November 2009 to January 2010.  Accordingly, attempts must be made to obtain VA treatment records pertaining to the Veteran that are dated from September 2004 to November 2009.  Additionally, since the claims file is being returned, it should be updated to include VA treatment records compiled since January 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing the Veteran suffered an event, injury, or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate exam or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran reported he was involved in an altercation in his barracks in January 1979, in which he suffered a laceration of his neck and lower back strain.  Service treatment records reveal that the Veteran was seen on January 2, 1979 for cuts, including of the neck, suffered in a fight with a roommate that morning.  There were no complaints or abnormal finding relative to the back on clinical examination at that time.  In a report of medical history completed on January 29, 1979, the Veteran denied he had, or had had, recurrent back pain.  Clinical examination of the spine at that time was noted as normal.  In September 1992, a private radiologist diagnosed the Veteran with spondylolysis with grade 1 spondylolisthesis of the lumbosacral spine.  In a March 2009 statement, the Veteran reported straining his lower back while fighting off an attacker in his bunk during service.  In a November 2009 VA primary care physician note, the Veteran reported increased back pain.  In his substantive appeal, the Veteran reported hurting his back during an in-service attack in his bunk and telling the infirmary doctor about stiffness and pain in his back.

The Veteran contends he has had chronic back pain since the altercation during service.  A Veteran is competent to report his symptoms, observations, and information provided to him by physicians.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board notes that, to date, the Veteran has not been afforded a VA examination for his back condition.  The Veteran competently reported he was involved in an altercation during service in which he suffered a laceration to his neck and lower back strain.  Additionally, he has competently reported he has had lower back pain since that altercation.  However, the Board finds there is insufficient medical evidence of record to make determination.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds it necessary to afford the Veteran a VA examination to determine the onset and etiology of any back condition found to be present.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran dated from September 2004 to November 2009, and since January 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and etiology of any back condition found to be present.  The claims file should be made available to the examiner for review in conjunction with the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any back condition found to be present is etiologically related to any incident of the Veteran's active service, to include an altercation in January 1979.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.

3.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant is hereby advised that failure to report for any scheduled examination could result in a denial of his claim.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


